Citation Nr: 1611001	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from April 1969 to February 1973.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the Veteran's claim has been transferred to the RO in Seattle, Washington.

This case was previously before the Board in July 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

Hypertension is not shown by competent medical evidence to have been caused or chronically worsened by service-connected PTSD.


CONCLUSION OF LAW

Hypertension is not proximately due to, the result of, or aggravated by service-connected disabilities.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  To the extent the Veteran has suggested additional private treatment records may be outstanding, the Board notes that he has not provided the necessary authorization forms to allow VA to obtain these records, despite requests to do so.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This examination, together with a September 2015 addendum opinion, is adequate for the purpose of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
The instant appeal has been previously remanded in September 2015 for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claimed service connection for hypertension as secondary to his service-connected PTSD.  Initially, the Board notes that neither the Veteran has not claimed, nor does the record suggest, that service connection may be warranted for his hypertension as directly related to active service.  Therefore, the Board will not address direct service connection in conjunction with the instant claim.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was provided a VA examination in March 2013, during which the examiner noted the Veteran was diagnosed with hypertension in 2003.  Following a review of the claims file, and physical examination of the Veteran, the VA examiner opined that the Veteran's hypertension is neither due to nor aggravated by his service-connected PTSD.  In this regard, the examiner determined that the Veteran's condition is best characterized as essential hypertension, which medical literature states develops slowly over time with no known cause.  The examiner further noted there is no medical literature that supports a finding that PTSD, stress, or other mental health conditions can cause hypertension, though research suggests individuals with conditions like PTSD are at an increased risk for hypertension.  With regard to aggravation, the VA examiner noted that the Veteran was found to have a gradual onset of hypertension with continued gradual worsening requiring medication at increasing doses.  This is consistent with the expected course of hypertension and does not represent exacerbation due to service-connected PTSD.

Following the Board's July 2015 remand noting the Veteran's PTSD appears to have increased in severity at the same time as the increase in hypertension, an addendum opinion was obtained in September 2015.  Again, the examiner opined that it is less likely than not that the Veteran's hypertension is proximately due to or aggravated by PTSD. In this regard, the VA examiner noted that while there is some preliminary research indicating a correlation between PTSD and hypertension, this is far from accepted medical evidence supporting causation at this time.  With regard to aggravation, the examiner noted that while acute stress is known to cause transient elevations of blood pressure at times, the medical evidence does not support a permanent effect to hypertension from chronic stress.

The Veteran has not provided a competent medical opinion in support of his claim for service connection on a secondary basis.  The Board acknowledges that the Veteran himself claims that he suffers from hypertension that is proximately due to or has been aggravated by his service-connected PTSD.  However, while the he is competent to report (1) symptoms observable to a layperson, e.g., anxiety; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection and are afforded little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds a preponderance of the competent, probative evidence of record weighs against a finding that the Veteran's service-connected PTSD was the proximate cause of or aggravated his hypertension.  Accordingly, the benefit of the doubt rule does not apply, and the claim of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


